DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2020 has been entered.
Status of Action
Receipt of Amendments/Remarks filed on 10/02/2020 is acknowledged.  Claims 1-19, 26-27 and 29 are pending in the application. Claims 20-25 and 28 have been cancelled.  No pending claims have been amended.

Status of Claims
Accordingly, claims 1-19, 26-27 and 29 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Priority
The present application is a provisional of 62/164,310 filed on 05/20/2015.

Information Disclosure Statement
The information disclosure statement filed on 09/18/2020 has been considered.

STATUTORY DOUBLE PATENTING

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claims 1-2 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-16 (filed on 03/31/2021) of co-pending U.S. Patent Application No. 16/274,869. This is a statutory double patenting rejection.
(1)	The instant claim 1 is drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched, and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of an antioxidant to cause said fish to become resistant to inflammatory enteritis induced by soy protein; where
the conflicting claim 14 is also drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched, and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of an antioxidant to cause said fish to become resistant to inflammatory enteritis induced by soy protein.
(2)	The instant claim 2 recites the method of claim 1, wherein the antioxidant is astaxanthin; where the conflicting claim 15 recites the method of claim 14, wherein the antioxidant is astaxanthin.
(3)	The instant claim 12 recites the method of claim 2, wherein the astaxanthin is present in an amount from about 50 to about 2500 ppm of the feed composition; where conflicting claim 16 recites the method of claim 15, wherein the astaxanthin is present in an amount from about 50 to about 2500 ppm of the feed composition.


NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 and 26-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-13 and 17-20 of co-pending U.S. Patent Application No. 16/274,869 in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832).
The instant claims 1-8, 12-19 and 26-27 are drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within an effective period of time after said fish has hatched and for a sufficient number of days thereafter, an oral feed composition containing: (i) soy protein and (ii) an effective amount of an antioxidant (i.e. astaxanthin);
wherein the feed composition further comprises animal by-product meal, nut-meal, and macrominerals; 
wherein the feed composition is provided to the fish for at least 100 days;

wherein the soy protein is present in an amount from about 2 % to about 80 % by weight; OR
wherein the feed composition is administered to the fish while the fish is a fry or is administered to the fish immediately after the fish begins feeding by month.
The conflicting claims 1-13 and 17-20 are also drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within an effective period of time after said fish has hatched and for a sufficient number of days thereafter, an oral feed composition containing: (i) soy protein and (ii) an effective amount of an astaxanthin;
wherein the feed composition further comprises animal by-product meal, nut-meal, and macrominerals; 
wherein the feed composition is provided to the fish for at least 100 days; 
wherein the astaxanthin is present in an amount from about 50 to about 2500 ppm;
wherein the soy protein is present in an amount from about 2 % to about 80 % by weight; OR
wherein the feed composition is administered to the fish while the fish is a fry or to the fish immediately after the fish begins feeding by month.
(1)	The instant claims (i.e. claim 1) and conflicting claims (i.e. claim 1) differ in that the instant claim 1 recites the oral feed composition comprising soy protein and an “antioxidant”, whereas the conflicting claim 1 recites the oral feed composition comprising soy protein and astaxanthin.  However, the instant claim 2 further limiting that the antioxidant is astaxanthin.

SWEENEY teaches a method of aquaculture of a carnivorous aquatic fish species in a generally enclosed body of water, wherein the fish species is the young of carnivorous fish species, i.e. Atlantic salmon (see: col. 32, claims 1-3).
	SWEENEY teaches the process wherein Atlantic salmon eggs are fertilized and hatched.  Then the fry (the young Atlantic salmon) will commence feeding for a period of two years, where the salmon crop are growth on the order of about 8 pounds and then harvested (col. 20, line 44-56).
As such, SWEENEY’s process reads on the step of “feeding the fry salmonidae fish after it has hatched” as claimed; and SWEENEY’s process reads on the “feeding the fish until the fish to achieve the market size, i.e. about 1 to about 12 pounds or about 6 pounds” recited in the instant claims 9 and 10, because the marketable size of salmonidae fish (e.g. about 8 pounds) taught by SWEENEY is encompassed by the size weight of “about 1 to about 12 pounds”, and is also close to the size weight of “about 6 pounds” as claimed.
It would have been obvious to a person of ordinary skill in the art to feed the fish until the fish to achieve the desirable size, i.e. about 8 pounds, because SWEENEY suggests that when the salmon crop are growth to the size such as about 8 pounds, they can be harvested, which implicitly suggested that such size is marketable.  With respect to the smaller market size weight, i.e. from about 1 to about 3 pounds as recited in the instant claim 11, a skilled person in the art would have the capability and knowledge to 

Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-13 and 17-20 of co-pending U.S. Patent Application No. 16/274,869, and claims 1-19 and 26-27 in the instant application are obvious variant, and they are not patentability distinct to each other.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “a feed which is not said feed composition…”, which is indefinite. 
Firstly, said recitation is not clear if Applicant is intending to claim “a feed” which is an additional feed, in addition to the oral feed composition as recited in claim 1, or Applicant intends to claim “a feed” which is a substitute for the oral feed composition 
If the former is the case, Applicant is required to amend the claim, i.e. adding the term “further”, to reflect the correct scope of the claim.
Secondly, the phrase “….is administered to the fish reaches a juvenile stage contains at least 70 ppm astaxanthin”, is indefinite because it is not clear if said phrase is referring to the “feed of claim 29 which is not said feed composition”, or said phrase is referring to the “feed composition of claim 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point 

(1)	Claims 1-2, 4-13, 15-18 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM et al. (WO 2010/128312 A3) in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832).

Applicants Claim
Applicants claim a method of adapting a salmonidae fish to be resistance to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within a period of time after said fish has hatched and for a sufficient number of days thereafter, an oral feed composition containing a soy protein and an antioxidant (i.e. astaxanthin) to cause said fish to become resistant to inflammatory enteritis induced by soy protein.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1-2, ROMARHEIM teaches a method for preventing plant-induced enteritis (i.e. soybean protein induced enteritis) in fish comprising administering a fish feed to said fish (see: page 3, the last 3 lines from the bottom).
ROMARHEIM teaches that the method can be applied to any fish susceptible to plant-induce enteritis, especially the family Salmonidae, i.e. salmon (see: page 14, 3rd paragraph, line 1; and page 16, 4th paragraph, line 1-5).
st paragraph, line 1-3 and 2nd paragraph, line 1-3 and 3rd paragraph, line 4-6).
	ROMARHEIM teaches an example of the fish feed, which comprises a biomass derived from bacteria, a soybean meal (contains min. 42 % of proteins) and a mixture of vitamins, minerals and astaxanthin (see: page 18, Table 2).  Noted that the “astaxanthin” reads on the claimed “antioxidant”.
	ROMARHEIM also teaches an example which the fish feed was provided or administered to Atlantic salmon and was fed for a period of 80 days, and the result showed that the fish feed containing the ingredients, as set forth above, prevents soybean meal induced enteritis (see page 20: Fish and rearing conditions section, line 1-4; and page 23: Conclusion section). 
Therefore, this reads on the “providing” step of the method and the “feed composition comprising a soy protein and an antioxidant (e.g. astaxanthin)”, as well as the “sufficient number of days” as claimed.
For claims 12-13, ROMARHEIM teaches that astaxanthin is present in the fish feed in an amount of 175 mg per 1 kg of the fish feed (see page 18, Table 2; and page 19: foot note # 5, line 5), which is equivalent to “175 parts of astaxanthin per 1,000,000 parts of fish feed” or 175 ppm of astaxanthin in the fish feed.
For claims 15-18, ROMARHEIM teaches that the soybean meal can be present in an amount from 5-50 % by weight of the fish feed (see: page 14, 2nd paragraph, line 4-5).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	ROMARHEIM does not explicitly teach the fish feed is provided to the fish after the fish has hatched as recited in the amended claim 1.
ROMARHEIM teaches the salmon fish was fed for a period of 80 days, but does not teach a longer feeding period, i.e. at least 100 days, as recited in claims 4-8, or does not teach feeding the fish until the fish to achieve a market size from about 1 to about 12 pounds, as recited in claims 9-11.
	The other reference SWEENEY teaches a method of aquaculture of a carnivorous aquatic fish species in a generally enclosed body of water, wherein the fish species is the young of carnivorous fish species, i.e. Atlantic salmon (see: col. 32, claims 1-3).
	SWEENEY teaches the process which Atlantic salmon eggs are fertilized and hatched.  Then the fry (the young Atlantic salmon) will commence feeding for a period of two years, where the salmon crop are growth to produce mature size of optimum marketable weight, i.e. about 8 pounds and then harvested (see: col. 11, line 61-63; & col. 20, line 44-56).  As such, SWEENEY’s process, as discussed supra, reads on the step of “feeding the fry salmonidae fish after it has hatched” as recited in claims 1 and 26, and also implicitly suggested the fry salmonidae fish is feed after the fish begins feeding by mouth as the manner recited in claim 27 because it is obvious that the fish can begin to eat foods after it has hatched and has a mouth to eat.
SWEENEY’s teaching also reads on the recitation “feeding the salmonidae fish for at least 100 days, i.e. 120, 190, 230 and 365 days as recited in claims 4-8, because the period of “two years” would encompass the period of at least 100 days, or the period for 120, 190, 230 or 365 days as claimed.
The teaching of SWEENEY also reads on the “feeding the fish until the fish to achieve the market size”, as recited in the instant claims 9 and 10, because the harvested 
With respect to the smaller market size weight, i.e. from about 1 to about 3 pounds, as recited in the instant claim 11, a skilled person in the art would have the capability and knowledge to modify the growing period and harvest condition, i.e. harvest the fish at a relatively young age or small size, depending on the particular species as suggested by SWEENEY (see: col. 12, line 9-27).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow ROMARHEIM’s teaching and to feed the salmonidae fish with the fish feed comprising ingredients, i.e. soy meal protein and astaxanthin, because ROMARHEIM teaches that said fish feed is effective to prevent plant-induced inflammatory condition induced by soy protein (i.e. soybean protein induced enteritis) in fish, and it can be provided to any fish which is susceptible to plant-induced enteritis (i.e. soybean protein induced enteritis), especially the family Salmonidae fish.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine ROMARHEIM and SWEENEY because SWEENEY suggests a process which is useful for farming young salmon fish, wherein the fry (young) salmon fish, after it has hatched, will commence feeding for a period of suitable time until the salmon fish grow to a desirable market weight, i.e. about 8 pounds, and such suggestion provides the motivation for one ordinary skill in the art to do so.

It would have been obvious to a person of ordinary skill in the art to feed the fish until the fish to achieve the desirable size, i.e. about 8 pounds, because SWEENEY suggests that when the salmon crop are growth to the size such as about 8 pounds, they can be harvested, and such teaching implicitly suggested that such size is marketable.  With respect to the smaller market size weight, i.e. from about 1 to about 3 pounds as claimed, a skilled person in the art would have the capability and knowledge to modify the growing and harvest period to produce smaller size salmon fish, if smaller size fish is also desirable.  As such, SWEENEY’s teaching is sufficient to establish a prima facie case of obviousness.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claims 1-13, 15-18 and 26-27 rejected under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM et al. (WO 2010/128312 A3) in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832) as applied to claims 1-2, 4-13, 15-18 and 26-27, and further in view of MIYOTA et al. (U. S. PG-Pub. No. 2005/0142248 A1) as applied to claim 3.
Applicants Claim

wherein the feed composition further comprises animal by-product meal, nut meal and macrominerals.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	The teaching of ROMARHEIM and SWEENEY have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	ROMARHEIM teaches the fish feeds comprising a biomass derived from bacteria, a soybean meal (contains min. 42 % of proteins) and a mixture of vitamins, minerals and astaxanthin (see: page 18, Table 2).
Noted that the “astaxanthin” reads on the “antioxidant” of claims 1 and 2, but ROMARHEIM does not teach the fish feed further includes animal by-product meal, nut meal and macrominerals as recited in claim 3.
	The other reference MIYOTA teaches a fish-farming feed which is useful for feeding fish, i.e. salmon (see page 1: [0007]; and page 2: [0021]), comprising vitamin C for stabilizing the feed and additional ingredients that are used in conventional fish-farming feeds, i.e. cereal (e.g. soybean), oil cake meals (e.g. peanut oil meal, palm nut 
As such, the oil cake meals, animal feeds, and minerals set forth above reads on the additional ingredients recited in the present claim 3.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional and useful fish feed ingredients, i.e. animal by-product meal, nut meal and macro-minerals, into ROMARHEIM’s fish feed because the reference MIYOTA teaches that blood meal and nut oil meals, as well as vitamins and minerals (e.g. sodium chloride, potassium chloride, magnesium carbonate) are common and useful ingredients added into the conventional fish-farming feed for feeding fish, i.e. salmon.  Such teaching provides the motivation for one ordinary skill in the art to include these useful ingredients into their fish feed composition for feeding salmon fish, if they are desirable, as suggested by MIYOTA.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(3)	Claims 1-2, 4-19, 26-27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM et al. (WO 2010/128312 A3) in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832) as applied to claims 1-2, 4-13, 15-18 and 26-27, and further in view of ABE et al. (U. S. Patent No. 5,739,006) as applied to claims 14, 19 and 29.
Applicants Claim
Applicants claim a method of adapting a salmonidae fish to be resistance to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within a period of time after said fish has hatched and for a sufficient number of days therafter, an oral feed composition containing a soy protein and an antioxidant (i.e. astaxanthin) to cause said fish to become resistant to inflammatory enteritis induced by soy protein;
wherein the astaxanthin is present in the feed composition in an amount from about 500 ppm to about 1000 ppm; or wherein a feed containing at least 70 ppm of astaxanthin is administered to the fish population after the fish reach juvenile stage.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	The teaching of ROMARHEIM and SWEENEY have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
ROMARHEIM teaches the astaxanthin is present in the fish feed in an amount of 175 mg per 1 kg of the fish feed (or as 175 ppm in the fish feed) (see page 18, Table 2; and page 19: foot note # 5, line 5), but ROMARHEIM does not explicitly teach to use a higher amount of astaxanthin, i.e. an amount from about 500 ppm to about 1000 ppm in the fish feed, as recited in claims 14 and 19; and ROMARHEIM does not explicitly claim 29.
The other reference ABE teaches a method for increasing or improving the survival rate of juvenile fish in aquaculture by feeding to said juvenile fish a composition comprising astaxanthin-containing zooplankton, wherein said astaxanthin-containing zooplankton has an accumulation of astaxanthin at a concentration of 50-5000 ppm on a dry weight basis (see: col. 6, claim 1).  As such, the concentration of astaxanthin used in the feed composition taught by ABE reads on the amount of astaxanthin recited in instant claims 14 and 19, as well as instant claim 29.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to increase the amount of astaxanthin present in ROMARHEIM’s fish feed because the reference ABE suggest that when astaxanthin is used in an amount, i.e. from about 50 ppm to about 5000 ppm, it can help to increase or improve the survival rate of juvenile fish.
Therefore, the amount of astaxanthin present in the feed composition as claimed is merely a routine experimentation and optimization from the combined teaching of ROMARHEIM and ABE because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
In the instance case, the reference ROMARHEIM teaches astaxanthin can be included in the fish feed in an amount, i.e. 175 mg per 1 kg fish feed (or as 175 ppm of prima facie case of obviousness.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 10/02/2020 have been considered but they are not persuasive.
Applicants argued that: (1) there is no indication that Romarheim's feed will work in Sweeney's ecosystem; (2) Romarheim's feed could destroy Sweeney's entire ecosystem and kill the fish; and (3) the cost of fishmeal, by itself, would not have been sufficient to motivate one of skill in the art to combine the teachings of the references (see Remarks: page 5-7).
(1)	In response to applicant's argument that there is no indication that Romarheim's feed will work in Sweeney's ecosystem (see Remarks: page 5-6), the argument is not persuasive because in determining whether obviousness is established by combining the teachings of the prior art, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re GPACInc., 57 F.3d 1573, 1581 (Fed. Cir. 1995) (internal quotations omitted).

The reference Romarheim teaches that the increasing cost of fishmeal has led to a need for plant-based protein sources. Romarheim teaches a fish feed containing a plant-based protein source that prevents soy protein-induced inflammatory enteritis, thereby solving the same problem as Applicant’s invention. Romarheim’s fish feed contains soy protein and an effective amount of an antioxidant as claimed by Applicants.  Although Romarheim’s experimental example teaches feeding the disclosed fish feed to fish that are 133 g or larger, Romarheim’s teachings are not limited to this example. Rather, the prior art suggests using Romarheim’s fish feed in Sweeney’s method of providing fish feed at the fry stage, when the fish begin eating by mouth, and continuing until the fish reach market size.
Moreover, Sweeney teaches feeding salmonid fish ration food, beginning at the fry stage and continuing until the fish reach market size, at least for “medicinal” purposes. Romarheim teaches a fish feed composition that partially replaces expensive fishmeal and provides the “medicinal benefit of preventing soy-protein-induced inflammatory KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
(2)	In response to applicant's argument that Romarheim's feed could destroy Sweeney's entire ecosystem and kill the fish because Sweeney warns that “aerobic bacteria attack unconsumed ration feed in the rearing system, depleting the dissolved oxygen in the system and thereby suffocating the fish.  As such, there being no reason to think salmonids would eat soy given the option of a continuous supply of natural feed” (see Remarks: page 5-6).
Applicants’ argument is not persuasive.  Firstly, Sweeney’s warning, as discussed above, is related to the background information and a problem exists in culturing aquatic carnivorous animals, i.e. salmonidae fish, and said problem is what Sweeney is intended to solve or overcome.  Nowhere in Sweeney teach or suggest that other nutrient products, such as the oral feed composition taught by Romarheim, are not suitable to be used in their aquaculture system.
It is reminded that the argument(s) of counsel cannot take the place of evidence in the record when factual evidence is required to rebut a prima facie case of obviousness. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997), and in the instance case, there is no evidence provided by Applicants showing that the present invention is unobvious over the teaching of the references combined.
Secondly, as discussed supra, Sweeney teaches the basic aspects of salmonid fish aquaculture system, wherein the water body in said aquaculture system is circulated to maintain dissolved oxygen levels and keeps the bottom region of the body of water 
Thus, in the system, oxygen is generated by the phytoplankton in exact proportion to the requirements in the nutrient trap; i.e. consumption of protoplasm and oxygen by the combination of filter-feeding species and carnivorous species is balanced by production of protoplasm and oxygen by the phytoplankton; and in addition to this, dissolved oxygen from the air, which is applied through input waters and at times through the surface of the body of water, provides an excess of the required oxygen.
Moreover, Sweeney also teaches that nutrient products, including new nutrient products, leaving the primary body of water will be recovered and pumped back into the primary body of water, thereby substantially all of the nutrients that are placed in the system are retained therein, whereby the dry weight of the production carnivorous species can approach that of the feed added to the system (see Sweeney: col. 3, line 15-68; col. 4, line 1-40; col. 5, line 1-14 & 31-52).
(3)	In response to applicant's argument that there is no motivation to combine Romarheim with Sweeney as Romarheim’s teaching is based only on the cost of fishmeal (see Remarks: page 5-6).  The argument is not persuasive.  As discussed supra, Romarheim teaches a fish feed composition that not only can partially replace expensive fishmeal, the fish feed composition can also provide the “medicinal” benefit of “preventing soy-protein-induced inflammatory enteritis”.  As such, Romarheim does not only teach the cost of fishmeal as the reason, but also medicinal purpose, to combine with Sweeney, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) because determining whether obviousness is established by combining the teachings of the prior art, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re GPACInc., 57 F.3d 1573, 1581 (Fed. Cir. 1995) (internal quotations omitted).
Applicants argued that while Romarheim teaches the feed containing up to 30 % single-cell material, Sweeney teaches bacteria can rapidly multiply and potentially suffocates the fish if bacterial content in the pond rises (see Remarks: page 6).  The argument is not persuasive for the same reason as set forth above in the response (2).
Applicants also argued that one ordinary skill in the art would not have been motivated to substitute soy for the alternative feed offered by Sweeney knowing the risks of such substitution would result in smaller fish or fish that get sick and die (see Remarks: page 7).
Applicants’ argument is not persuasive because the obviousness rejections, as set forth above, are based on a combination of Romarheim and Sweeney references, not Sweeney itself.  Thus, non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In the instance case, the obviousness rationale is based on that Sweeney expressly indicates that the fry of the salmon is feed with pellet food, which consists of fishmeal and soybean oil with added vitamins and minerals and is preferred as ration , it would have been obvious to administer Romarheim’s fish feed in Sweeney’s aquaculture method, wherein fry and adults are fed ration food.  Feeding the carnivorous fish, i.e. salmon, with Romarheim’s composition would allow for a diet that includes inexpensive soy-protein meal, and also prevents soy-protein-induced inflammatory enteritis for disease controlled purpose, as suggested by Romarheim and Sweeney combined.
Therefore, from the combined teaching of ROMARHEIM and SWEENEY, and with MIYOTA or ABE, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.   

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616 


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616